—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lonschein, J.), entered January 5, 2001, which, upon a jury verdict in favor of the defendant and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, he was not prejudiced by the court’s instructions to the jury (see Kambat v St. Francis Hosp., 89 NY2d 489, 494; Thompson v Pizza Hut of Am., 262 AD2d 302, 303; Raimondi v New York Racing Assn., 213 AD2d 708, 709).
A fair interpretation óf the evidence supports the jury’s determination that the New York City Housing Authority was not negligent (see Nicastro v Park, 113 AD2d 129).
The plaintiffs remaining contentions are either without merit or do not require reversal. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.